Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, it is not clear whether “the VM in the computing node” in line 9 is referring to “a VM” in line 2 or line 7. It is not clear whether “the VM” in line 11 is referring to “the VM in the computing node” in line 9 or to “a VM” in line 2 or line 7.
	With respect to claim 12-17, they suffer similar deficiencies, it is not clear which VM “the VM” is referring to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2015/0288768) in view of Amendjian et al. (US 2018/0191582).

With respect to claim 1, Goyal discloses:  install an agent on a computing node that includes a virtual machine (VM) ([0004], lines 3-4, “daemon” corresponds to Applicant’s “agent”); 
obtain information of the VM and send the information to a controller that is able to manage ([0009], lines 6-7, examiner is interpreting “management service virtual machine” as Applicant’s “controller”); and 
manage, in response to control of the cloud controller, the VM using the agent ([0006], lines 6-10, [0008]).  
Goyal does not specifically disclose that a “cloud controller”.
However, Amendjian discloses a “cloud controller” ([0006], [0007], “cloud management platform” is interpreted as “cloud controller”).


With respect to claim 2, Amendjian discloses: wherein the cloud controller is able to create a VM, and the VM in the computing node is a VM not created by the cloud controller (Abstract, [0006], [0007], [0134]).

With respect to claim 18, it recites similar limitations as claim 1 and 2 and is therefore rejected under the same citations and rationale. Furthermore, claim 18 recites “a broker service” which is taught by Goyal in [0011] where the act of configuring a port, deploying a file, and creating a security certificate are all interpreted to be a part of a “broker service” to start the daemon.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2015/0288768) in view of McLeod et al. (US 2013/0227089).

With respect to claim 11, Goyal discloses: 11. a virtual machine (VM) Fig. 7j; a processor (0079); and a non-transitory machine-readable storage medium storing instructions that are executable on the processor to ([0281]): install an agent on the computing node (Fig. 7j, step 740); obtain information of the VM ([0009], lines 6-7,); and 
Goyal does not specifically disclose that a “cloud controller”.
However, Amendjian discloses a “cloud controller” ([0006], [0007], “cloud management platform” is interpreted as “cloud controller”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Amendjian to mitigate the time consuming manual task of migrating thousands of non cloud virtual machines into a cloud computing environment by automating it utilizing a cloud controller.
Goyal and Amendjian do not specifically disclose: send a request to create a VM to a cloud controller that is able to manage a cloud, the request including the information of the VM in the computing node, and wherein the request to create a VM causes the VM in the computing node to be registered with the cloud controller.
However, McLeod discloses: send a request to create a VM to a cloud controller that is able to manage a cloud, the request including the information of the VM in the computing node, and wherein the request to create a VM causes the VM in the computing node to be registered with the cloud controller (Fig. 3, “register” is being interpreted as being aware of the VM).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of McLeod reducing the extensive amount of tie and work dedicated to defining and configuring VMs for different environments.
Allowable Subject Matter
Claims 3-10, 12-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WISSAM RASHID/           Primary Examiner, Art Unit 2195